DETAILED ACTION
	This action is in response to the amendment filed on December 2, 2020. The Examiner acknowledges that claims 1, 5, 6, 9, 13, 14, 16, 19, & 20 were amended, claims 4, 12, & 18 were canceled, and claims 21-23 were newly added. Therefore, claims 1-3, 5-11, 13-17, & 19-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive.  Applicant’s arguments appear to be entirely directed to the newly added limitations of each of the independent claims.  The Examiner respectfully maintains the position that Begum discloses the invention as claimed based on one or more reasonable interpretations of the reference as a whole. The Examiner has provided a detailed discussion and reasoning within the rejection that reflects the Examiner’s position that Begum discloses the newly added limitations. Thus, Applicant’s attention is directed to the updated rejection set forth below that addresses Applicant’s remarks.

Claim Objections
Claim 20 is objected to because of the following informalities:  Applicant amended claims 6 & 14 to remove “to improve accuracy in sound recognition and sound mapping” in response to a previously presented 35 U.S.C. 112 rejection to claims 6, 14, & 20. Applicant appears to have inadvertently maintained this language within claim 20. Examiner kindly requests Applicant to review the previously presented 35 U.S.C. 112 rejection and amend claim 20 similarly to claims 6 & 14 to address that previous 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 15-17, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begum et al. (U.S. Patent Application Publication No. 2017/0173454; hereinafter “Begum”).
Claims 1, 9, & 16: Begum discloses a method comprising: 
detecting, by a processor, an audio stimulus external to a virtual reality simulation (figure 4, step 620, abstract, and paragraphs 0012-0013); 
comparing, by the processor, a noise level of the audio stimulus to a threshold noise level relative to internal audio in the virtual reality simulation (paragraphs 0012-0013, wherein Begum discloses the audio processor is configured to recognize a variety of ambient sounds, wherein “recognize” is interpreted as a comparison of the received ambient sound to the known “variety of ambient sounds” insomuch that the recognition must necessarily compare the received ambient audio to a threshold level to achieve the recognition, wherein the threshold noise level is relative to internal audio in the virtual reality simulation as Begum discloses techniques to remove certain types of audio from the ambient sounds, such as user audio); 
identifying, by the processor and in response to determining that the noise level of the audio stimulus exceeds the threshold noise level, a type of sound corresponding to the audio stimulus 
retrieving, by the processor, in-game environmental factors of the virtual reality simulation (paragraphs 0012-0016, wherein Begum discloses that the format of a visual stimulus within the virtual reality simulation that correlates to the audio stimulus is based on the underlying in-game environment, e.g. a mobile phone represented within the game may ring during the game correlating to a real-life ringing phone, or in another format, text alerts may be provided that a child is crying or words spoken to the user, thus in-game environmental factors must be retrieved in order to determine the format of the visual stimulus to be provided by the Begum system); 
mapping, by the processor, the audio stimulus to a visual stimulus for obscuring the audio stimulus in the virtual reality simulation based on the type of sound and the in-game environmental factors using a mapping table, wherein the mapping table associates types of sounds and in-game environment factors to visual stimuli that obscure the audio stimulus and maintain user immersion for the in-game environment (paragraphs 0012-0016, wherein, as discussed above, Begun discloses mapping ambient sounds or audio stimulus to a visual stimulus in the virtual reality simulation based on the type of sound, in a format in accordance within in-game environmental factors; for example, Begum discloses the system may be configured “to provide content to the user in a format that maintains the continuity of the virtual world in which the user is immersed” and “the user’s virtual reality character is associated with a mobile phone 410 that notifies the user that the doorbell is ringing”, and “optionally, the mobile phone 410 may ring during the game so that the virtual reality character will answer the phone 410 and see the visual notification that the doorbell is ringing”. See paragraph 0014. The Examiner respectfully submits that Begum necessarily implies a “mapping table” in one way or another, where there is no specificity in the claims, where this mapping table associates types of sounds and in-game environmental factors to visual stimuli that obscure the audio stimulus to maintain user immersion for the in-game environment. Notably, the Examiner 
 obscuring, by the processor, user recognition of the audio stimulus by inserting the visual stimulus in the virtual reality simulation to maintain user immersion in the virtual reality simulation (e.g. figures 2-3 depict visual stimulus in accordance with examples discussed above of a phone call or crying baby recognized within ambient noise external to the virtual reality simulation, and for at least the detailed reasoning discussed in view of the preceding limitation, Begum is reasonably interpreted as obscuring user recognition of ambient sounds to maintain user immersion in the virtual reality simulation; see discussion above).
Claims 2, 10, & 17: Begum discloses that identifying the type of sound corresponding to the audio stimulus comprises: comparing, by the processor, a sound profile of the audio stimulus to sound profiles 
	Claims 7 & 15: Begum discloses that retrieving in-game environmental factors of the virtual reality simulation comprises: analyzing, by the processor, metadata associated with a plurality of visual stimuli displayed within the virtual simulation (e.g. without any specificity as to metadata with respect to the visual stimuli, the Examiner positions that Begum’s disclosure relating to the format being based on the specifics of the environment reasonably equates to metadata being analyzed with respect to the underlying current game environment at the time of determining a specific format of visual stimuli to display within the virtual simulation; e.g. the system determines the game environment includes a mobile phone, and reasonably selects a visual stimulus of ringing the mobile phone within the game to correlate to an ambient sound identified of a real-life ringing phone).
	Claim 8: Begum discloses the audio stimulus is received from one or more communicatively coupled sound sensors (figures 1 & 3).
	Claim 21: Begum discloses the visual stimulus represents a naturally occurring element within the virtual reality simulation (i.e. without any specificity as to constitutes “naturally occurring”, Begum discloses the virtual phone 410 as visual stimulus that naturally occurs within the virtual reality simulation, as such was programmed to occur based on the underlying aspects, parameters, design, and the like of the in-game environment of the virtual reality simulation, and thus is “naturally occurring” when executing the corresponding computer software that facilitates the Begum invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11, 13, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Begum, as applied to claims 1, 2, 7-10, 15-17, & 21, where applicable. 
Claims 3, 5, 11, 13, & 19: Begum discloses the invention substantially as claimed except for explicitly disclosing the updating, by the processor, of the plurality of types of sounds with one or more new sound profiles received from a database. However, regardless of the deficiency, it appears that the Begum system is capable of being updated to accommodate additional types of sounds that may be desired for specific recognition to alert a user within the virtual simulation of the corresponding ambient sound. For example, Begum explicitly discloses recognizing “voices, alarms, ringtones, pet noises, doorbells, etc.” (paragraph 0012), such that the “etc.” provides for a system that is capable of being modified in such a manner that additional sound types are clearly plausible. Given such a disclosure, those skilled in the art would have been motivated to modify Begum to allow the sound profiles to be updated to include new prima facie obvious before the effective filing date of the claimed invention to have modified Begum to allow updating of the recognized sounds via new sound profiles to compare the received ambient sounds against in order to provide a more robust system that recognizes an expanding variety of ambient sounds that can correlate to visual stimulus within the virtual reality simulation.  Consequently, regarding claims 5, 13, & 19, such a modification to Begum would require updating of the “mapping table”, such that new sound profiles can correlate to a variety of visual stimulus based on the specificity of the in-game environment, as detailed above. Thus, with one or more new sound known sounds or sound profiles being added to the system, the mapping table would necessarily need to be updated in the same manner, such that each new known sound includes a mapped visual stimulus for each respective in-game environment format. Thus, it would have been prima facie obvious, in addition to new sound profiles being added, to add new correlations to the mapping table for substantially the same reasons discussed above.

Allowable Subject Matter
Claims 6, 14, 20, 22 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
While the prior art discloses systems to provide visual content within a virtual environment of a video game correlated to ambient sounds in the real-world outside of the video game, the prior art does not appear to teach the limitations of claims 6, 14, & 20 as combined with each and every limitation of their respective independent claims. More specifically, the prior art lacks, in combination with the other limitations, analyzing, by the processor and utilizing machine learning, historical sound recognition data for identifying types of sounds and historical sound mapping data of audio stimuli to visual stimuli; correlating, by the processor and utilizing machine learning, the historical sound recognition data with the historical sound mapping data; and updating, by the processor and based on the correlating, the mapping table.
Similarly, while the prior art discloses systems to provide visual content within a virtual environment of a video game correlated to ambient sounds in the real-world outside of the video game, the prior art does not appear to teach the limitations of claim 22 (and thus 23 in view of dependency from claim 22) as combined with each and every limitation of independent claim 1. More specifically, the prior art lacks, in combination with the other limitations, wherein comparing the noise level of the audio stimulus to the threshold noise level relative to internal audio in the virtual reality simulation comprises: comparing, by the processor, a decibel level of the audio stimulus to a decibel level of a first sound in the virtual reality simulation; and determining, by the processor, whether a difference between the decibel level of the audio stimulus and the decibel level of the first sound exceeds the threshold noise level.  Begum appears to reasonably disclose comparing audio stimulus with a threshold noise levels for different types of sounds in the real-world, such as to determine if a real-world sound of a ringing doorbell, is a ringing doorbell, however, does not appear to compare decibel levels of the audio stimulus to decibel levels of sounds in the virtual reality simulation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/MILAP SHAH/Primary Examiner, Art Unit 3715